DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 07/29/2022 has been entered – Claim 7 is amended, Claims 6 and 19-23 are cancelled, and Claims 24-26 are newly added. Claims 7-18 and 24-26 remain pending in this application. 

The rejection of Claims 7-23 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Kwong (US 2014/0027734 A1) as previously set forth in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 6-21 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) as previously set forth in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. 

The provisional rejections of Claims 6-12 and 15-23 on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12, and 23-26 of copending Application No. 16/636,432 (reference application) are herein withdrawn provided they are the only rejections remaining in this application which has an earlier effective U.S. filing date than that of the reference application. See MPEP § 804(I)(B)(1)(b)(i). 


Response to Arguments
Applicant’s arguments on Pages 6-8 of the reply with respect to the rejection of the claims under 35 USC 103 have been fully considered but they are moot because the grounds of rejection specifically addressed have been withdrawn in view of Applicant’s amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 08/08/2022.

The application has been amended as follows: 

Please amend Claim 24, line 4 to change “…each Ar represents phenyl…” to “…each Ar represents an unsubstituted phenyl…”

Claims 7-18 and 24-26 are allowed. 

Claims 7-18 and 24-26 are renumbered as 4-6, 12, 14, 7, 13, 15, 8-11, and 1-3  respectively. 

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, exemplified by Hatakeyama et al. (US 2015/0236274 A1), teaches boron-based polycyclic aromatic compounds represented by general formulae (1) & (2) for use in organic electroluminescent. See, for example, Hatakeyama’s Compound (1-4). 

Compound (1-4): 
    PNG
    media_image1.png
    249
    220
    media_image1.png
    Greyscale


However, Hatakeyama does not teach polycyclic compounds including naphthyl rings which are further substituted by a diphenylamino moiety. Further, the prior art does not provide a reason to modify the compound to arrive at the claimed compounds wherein each naphthyl group is substituted with a diphenylamino group in view of the unexpected results set forth in Table 1 of the specification as originally filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789